Citation Nr: 1618050	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for pleural plaques due to asbestos exposure from August 20, 2001 to October 13, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for pleural plaques due to asbestos exposure and assigned a zero percent rating effective from August 20, 2001.  A February 2012 Decision Review Officer Decision increased the disability rating to 10 percent, effective October 13, 2010.

In February 2014 and November 2014, the Board remanded the appeal for further development.  Regrettably, as additional development is still necessary, that appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2014 to schedule the Veteran for an appropriate VA examination, including pulmonary function testing.  An examination was thereafter scheduled at the Portland VA Medical Center (VAMC) in December 2014, but the Veteran failed to report.

In February 2015, the Veteran mailed a statement to VA from an address in Arizona, asserting that he received no notification as to the examination scheduled in December 2014.  He specifically stated that he would not return to Oregon until May.  

Despite the Veteran's statement, the AOJ scheduled the Veteran for another examination at the Portland VAMC in April, to which he obviously failed to report.

The Veteran has since submitted a statement in May 2015 from his address of record in Oregon.  There is no indication of a subsequent address change.
Therefore, on remand, the Veteran should be scheduled for a VA examination as previously requested by the Board.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for an appropriate examination to identify the nature and severity of any current respiratory symptoms associated with his pleural plaques.  

The examiner must perform a complete pulmonary function test study including measurements for:
(a) forced vital capacity (FVC); 
(b) diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)); and 
(c) the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.

In so doing, the examiner must administer postbronchodilator studies unless it is determined that prebronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and state why this is so.  38 C.F.R. 
§ 4.96(d)(4).

The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy as a result of his service-connected pleural plaques.

The examiner must discuss, in detail, the Veteran's reported symptoms at the time of testing, to include any difficulty performing the tests enumerated above.

3.  Determine whether all necessary development is completed and, thereafter, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


